DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanbe et al. WO 2015/140906 A1 (“Watanbe”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Watanabe discloses:  
1.	A machine tool comprising;
a cutting tool (“tool 62”) for cutting a workpiece (“object 61 to be machined”); rotating means (“main-shaft motor 14”) for rotating the cutting tool and the workpiece relative to each other; feeding means (“servo motor 11”) for feeding the cutting tool and the workpiece in a predetermined machining feeding direction; and a vibration means (“servo motor 11”) for relatively reciprocally vibrating the tool and the workpiece;
wherein the cutting process is carried out by a relative rotation of the workpiece and the cutting tool, and feeding of the cutting tool in the machining feeding direction of the cutting tool, to thereby move the cutting tool continuously along a plurality of predetermined movement paths each having a different machining feeding direction (e.g., Fig. 6, Fig. 11); and
wherein the machine tool further includes vibration restriction means that operates as the movement of the cutting tool changes from one movement path, of two consecutive movement paths to the other movement path, for restricting the reciprocating vibration for a predetermined period (e.g., [0040]): “predetermined time Tw”) from the movement starting position of the movement paths (e.g., Fig. 7e, 8e, 12, vibration is limited such that the vibration retreat position does not pass the movement start position), and starting the reciprocating vibration after the lapse of said predetermined period.  
3.	The machine tool according to claim 1, wherein the vibration restricting means restricts the reciprocating vibration for a predetermined time from a movement starting position of the movement path (e.g., [0040]: “predetermined time Tw”).  
4.	The machine tool according to claim 1, wherein the vibration restricting means restricts the reciprocating vibration during a period in which the cutting tool moves by a vibrating width of the reciprocating vibration in the moving path from a movement starting position of the moving path (e.g., Fig. 7, [0040]: “predetermined time Tw” corresponds to a period of movement corresponding to the amplitude of the reciprocating vibration”).  

Allowable Subject Matter
Claims 2, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach or fairly suggest “wherein the movement of the cutting tool on one of the two movement paths that are continuous with each other is carried out by a feeding operation with the reciprocating vibration stopped”, as recited in claim 2, in combination with the remaining features and elements of the claimed invention.
Claims 5 and 6 depend from claim 2 and are allowable by virtue of this dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
07/25/22